

EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
this 9th day of Feburary 2008, by and between Skins Inc., a Nevada corporation
(the “Company”), and Dennis Walker, an individual (the “Executive”). Company or
Executive are sometimes referred to herein as a “party,” or collectively, as the
“parties”.


WHEREAS, the Company desires to continue to employ the Executive in the position
of Vice President of Sales and to have the benefits of his expertise and
knowledge;


WHEREAS, the Executive desires to continue to be employed by the Company as its
Vice President of Sales; and


WHEREAS, the parties desire to enter into this Agreement to establish the terms
and conditions of the Executive’s employment as Senior Vice President of Sales
of the Company.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:


1. Employment, Duties, and Authority.


1.1  Employment. The Company hereby employs Executive per the terms of this
Agreement as the Senior Vice President of Sales of the Company and Executive
hereby accepts such terms of employment as of the date hereof pursuant to the
terms, covenants and conditions set forth herein. Executive shall report to the
Chief Executive Officer and the Board of Directors of the Company.


1.2  Duties and Authority. During the Term of this Agreement, Executive shall
serve as the Company’s Senior Vice President of Sales, and, in such capacities,
shall perform the duties and functions and have the authority that is
commensurate with such position and such other duties, and functions consistent
with status as an executive officer of the Company as may be assigned by the
Company’s Chief Executive Officer and Board of Directors. Executive’s level of
authority shall at all times be subject to the policies and directives of the
Chief Executive Officer and Board of Directors as they may from time to time
deem in the best interests of the Company.


1.3  Time and Efforts. Executive shall devote his best efforts, energies, skills
and attention to the business and affairs of the Company. Executive shall also
devote substantially all of his business time to his duties hereunder and shall,
to the best of his ability, perform such duties in a manner that will faithfully
and diligently further the business interests of the Company. Executive’s
services shall be exclusive to the Company, but does not limit Executive’s right
to be involved in other not-for-profit, civic or charitable activities, provided
that such activities do not materially interfere with the providing of his
services hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Term.


The term of employment under this Agreement shall be for a period of three (3)
years commencing on the date hereof (the “Term”), unless terminated earlier
pursuant to the provisions of Section 5 below. Thereafter, this Agreement shall
automatically be renewed for successive one-year terms unless either party shall
give the other no less than one hundred and eighty (180) days prior written
notice of intent not to renew this Agreement.


3. Compensation and Benefits.


As the total consideration for Executive’s services rendered hereunder,
Executive shall be entitled to the following:


3.1  Base Salary. Executive shall be paid an annual base salary of Two Hundred
Thousand Dollars ($200,000) per year (“Base Salary”) beginning on the date
hereof and payable in regular installments in accordance with the customary
payroll practices of the Company. The Base Salary shall be subject to all
legally required deductions and withholdings. The Base Salary will be reviewed
by the Board of the Directors of the Company annually in a manner that is
consistent with Company’s compensation policy. The Base Salary may be increased
(but not decreased without Executive’s written consent) from time to time by the
Board of Directors in its absolute discretion, the determination of which shall
be based upon such standards, guidelines and factual circumstances as the Board
of Directors or its Compensation Committee deems relevant, including, without
limitation, the operating results for the Company during such calendar year, the
importance of the efforts of Executive in achieving such operating results and
the achievement by the Company and/or Executive of performance goals previously
established by the Board of Directors for such year.


3.2  Annual Incentive Bonus. During each calendar year, or part thereof, the
Company may pay Executive an annual performance bonus as determined by the Board
of Directors or the Compensation Committee of the Company, in their sole
discretion, the determination of which shall be based upon such standards,
guidelines and factual circumstances as the Board of Directors or its
Compensation Committee deems relevant, including, without limitation, the
operating results for the Company during such calendar year, the importance of
the efforts of Executive in achieving such operating results and the achievement
by the Company and/or Executive of performance goals previously established by
the Board of Directors for such contract year. Performance bonus reviews shall
occur at such time consistent with the Company’s compensation policy and
procedures for executive officers. The annual performance bonus shall be up to
forty percent (40%) of the Base Salary and may be paid in cash and/or stock
options, at the discretion of the Board of Directors; provided that, however,
the value of any stock option granted shall not be counted against the forty
percent maximum limit. Bonuses granted to Executive under this Section 3.2, if
any, shall be paid no later than as is consistent with the Company’s policies
for payment of annual incentive bonuses to its executive officers.


3.3  Expenses. During employment, Executive is entitled to reimbursement for
reasonable and necessary business expenses incurred by Executive in connection
with the performance of Executive’s duties. Payments to Executive will be made
upon presentation of itemized statements of such business expenses in such
detail as the Company may reasonably require and pursuant to applicable Company
policy. In addition, Executive shall receive $6,000 per year for purposes of an
automobile allowance to be paid in accordance with the customary payroll
practices of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
3.4  Vacation. Executive shall be entitled to receive four (4) weeks of paid
vacation each calendar year. Any unused vacation days shall be carried over to
the next calendar year, provided Executive shall be entitled to no more than six
(6) weeks of paid vacation in any calendar year. All vacation leave is subject
to and in accordance with the vacation policies of the Company with respect to
senior executives as are in effect from time to time.


3.5  Benefits. Executive shall be entitled to participate in and receive other
benefits made available by the Company to its executives, subject to and on a
basis consistent with the terms, conditions, co-payments and overall
administration of such plans and arrangements, including without limitation,
medical, dental, vision, life and disability insurance plans and coverage, and
any applicable 401k or other pension plans, to the extent they are provided.


3.6 Insurance and Indemnification. Executive shall receive coverage under the
Company’s director’s and officer’s liability insurance policy and
indemnification in accordance with the Company’s Certificate of Incorporation.


4. Equity Compensation.


4.1  Participation in Stock Option Plan.


Executive will be granted a total of Fifty Thousand (50,000) options exercisable
at fair market value (the “Options”) under the Company’s 2005 Incentive Plan
(the “Plan”). The Options are subject to the terms and conditions of the Plan
and the Company’s standard stock option agreement (“Stock Option Agreement”) to
be entered into by and between the Company and Executive.


4.2 Vesting Schedule.


Subject to the terms and conditions of the Stock Option Agreement, the shares
underlying the Options shall vest in three (3) equal annual installments over
the course of three (3) years, with the first installment vesting one year from
the date of the grant of options, unless otherwise adjusted by the Board of
Directors.


5. Termination.


5.1  Termination For Cause. The Company may terminate Executive’s employment for
Cause if the Company determines that Cause exists.


(a)  For purposes of this Agreement, “Cause” shall mean


(i)  An act of dishonesty, fraud, embezzlement, or misappropriation of funds or
proprietary information in connection with the Executive’s responsibilities as
an Executive;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)  Executive’s conviction of, or plea of nolo contendere to, a felony or a
crime involving moral turpitude;


(iii)  Executive’s willful or gross misconduct in connection with his employment
duties which, directly or indirectly, has a material adverse effect on the
Company; or


(iv)  Executive’s habitual failure or refusal to perform his employment duties
under this Agreement, if such failure or refusal is not cured by Executive
within ten (10) days after receiving written notice thereof from the Company.


(b)  In the event that Executive’s employment is terminated pursuant to this
Section 5.1:


(i) The Company shall pay to Executive, or his representatives, on the date of
termination of employment (the “Termination Date”) only that portion of the Base
Salary provided in Section 3.1 that has been earned to the Termination Date, and
any accrued but unpaid Vacation pay provided in Section 3.4, and any expense
reimbursements due and owing to Executive as of the Termination Date; and


(ii) Executive shall not be entitled to (i) any other salary, compensation, or
severance, (ii) any Bonus pursuant to Section 3.2, (iii) any further vesting of
stock options pursuant to Section 4.2, nor (iv) any Benefits pursuant to Section
3.5, except for benefit continuation under COBRA or similar state or federal
legislation, as permissible by law.


5.2  Termination Due to Disability. Executive’s employment hereunder may be
terminated by the Company, to the extent permitted by law, in the event that
Executive has been unable to perform his duties under this Agreement due to
injury or illness for an aggregate of 180 days (inclusive of weekends and
holidays) within any 12-month period, or in the event Executive is unable to
perform the essential functions of his job due to a physical or mental
disability and after reasonable accommodation made by the Company, by providing
Executive with written notice of termination. In such event, the Company shall
provide notice to Executive and make payment to the Executive of all accrued
salary, bonus compensation to the extent fully earned and vested, vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), any benefits under
any plans of the Company in which Executive is a participant to the full extent
of the Executive's rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by the Executive in connection with his
duties hereunder, all to the date of termination, with the exception of any
medical and dental benefits which, if applicable, shall continue through the
expiration of this Agreement, but the Executive shall not be paid any other
compensation or reimbursement of any kind, including without limitation,
Severance Pay or Continued Benefits as defined in Section 5.4(a).


5.3 Termination Due to Death. In the event of the Executive’s death during the
term of this Agreement, the Executive's employment shall be deemed to have
terminated as of the last day of the month during which his death occurs and the
Company shall promptly pay to his estate or such beneficiaries as the Executive
may from time to time designate all accrued salary, bonus compensation to the
extent earned, vested deferred compensation (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of the Corporation in which the Executive is
a participant to the full extent of the Executive’s rights under such plans,
accrued vacation pay and any appropriate business expenses incurred by the
Executive in connection with his duties hereunder, all to the date of
termination, but the Executive's estate shall not be paid any other compensation
or reimbursement of any kind, including without limitation, Severance Pay or
Continued Benefits as defined in Section 5.4(a).
 
 
4

--------------------------------------------------------------------------------

 
 
5.4  Termination Without Cause or for Good Reason.


(a) Executive may voluntarily terminate employment for Good Reason. For purposes
of this Agreement, “Good Reason” shall mean the Company materially breaches this
Agreement, and such change or breach is not cured by the Company within thirty
(30) days from the date the Executive delivers a written notice of termination
for Good Reason, where such notice shall include the specific section of this
Agreement which was relied upon and the reason that the Company's act or failure
to act has given rise to his termination for Good Reason. In the event the
Executive’s employment is terminated without Cause or for Good Reason, the
Company shall continue to be responsible to Executive for the payment of all
Base Salary Amount solely for the Severance Period, as defined below, payable on
the Company’s usual paydays (“Severance Pay”); provided, however, that (i)
Executive shall perform his covenants, duties and obligations under Sections
6.1, 6.2 and 6.3, and (ii) Executive executes a separation agreement that
includes a general mutual release by the Company and Executive in favor of the
other and their successors, affiliates and estates to the fullest extent
permitted by law, drafted by and in a form reasonably satisfactory to the
Company and Executive, and Executive does not revoke the mutual general release
within any legally required revocation period, if applicable. All legally
required and authorized deductions and tax withholdings shall be made from the
Severance Pay, including for wage garnishments, if applicable, to the extent
required or permitted by law. Company shall continue to provide Executive for a
period of twelve (12) months after the date of termination continued coverage
under the medical and other health plans of Company, as permissible under law,
in which Executive was a participant immediately prior to the date of his
termination, subject to timely payment by Executive of all premiums,
contributions and other co-payments required to be paid during such period by
senior executives of Company under the terms of such plans as in effect from
time to time (“Continued Benefits”). Upon expiration of the Continued Benefits,
Executive may participate in benefit continuation under COBRA or similar state
or federal legislation, as permissible by law. For purposes of this Agreement,
Severance Period shall mean a period of Ten (10) months where the termination of
Executive’s employment occurs during the first year of employment under this
Agreement, (ii) a period of Eleven (11) months where the termination of
Executive’s employment occurs during the second year of employment under this
Agreement, and (iii) a period of Twelve (12) months where the termination of
Executive’s employment occurs during the third year of employment under this
Agreement.


(b) In addition, Executive shall be paid all accrued salary, bonus compensation
to the extent earned, vested deferred compensation (other than pension plan or
profit sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of the Company in which the
Executive is a participant to the full extent of the Executive’s rights under
such plans (including accelerated vesting of options granted to the Executive
under the Plan per terms of the Stock Option Agreement), accrued vacation pay
and any appropriate business expenses incurred by the Executive in connection
with his duties hereunder, all to the date of termination.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding Section 5(a), if during the Severance Period the Executive
accepts other employment or consultancy, the Severance Pay awarded to the
Executive hereunder shall be reduced by the amount of any compensation payable
as a result of such other employment or consultancy, and any Continued Benefits
shall be reduced also. Executive shall provide written notification to the
Company of any employment or consultancy he accepts during the Severance Period.


(d) For purposes of clarification, in the event the Executive’s employment is
terminated without Cause or for Good Reason after the occurrence of a Change of
Control of the Company, the Company shall be responsible to Executive for
payment of the amounts described in Section 5.4(a) and 5.4(b), above, subject to
Section 5.4(c), above.


(e)  Any delay in payments to the Executive of up to 6 months to the extent (and
only to the extent) needed to avoid the application of Section 409A of the
Internal Revenue Code of 1986 shall not be considered a breach by the Company of
its obligations hereunder.


6. Confidentiality; Non-Solicitation; Non-Competition.


6.1  Confidentiality. Executive agrees that he will not use or disclose to any
third party any trade secret, information, knowledge or data not generally known
or available to the public which Executive may have learned, discovered,
developed, conceived, originated or prepared during or as a result of
Executive’s employment by the Company with respect to the operations,
businesses, affairs, products, services, technology, intellectual properties,
operations, customers, clients, policies, procedures, accounts, personnel,
concepts, format, style, techniques or software of the Company (collectively
“Confidential Information”) during the Term and thereafter. Executive agrees to
execute and deliver, as requested by the Company, reasonable confidentiality
agreements with respect to the Confidential Information. Immediately following
the termination of Executive’s employment with the Company, Executive will
return to the Company all materials, except for Executive’s rolodex or personal
phone book and other personal items provided to Executive by the Company during
the Term hereof, all works created by Executive or others in the course of his
or their employment duties during the term of Executive’s employment hereunder,
and all copies thereof. Notwithstanding the foregoing, the limitations imposed
on Executive pursuant to this Section 6.1 shall not apply to Executive’s (i)
compliance with legal process or subpoena, or (ii) statements in response to
inquiry from a court or regulatory body, provided that Executive gives the
Company reasonable prior written notice of such process, subpoena or request.


6.2  Non-Solicitation. Executive agrees that at all times during the Term of
this Agreement and for one (1) year after the termination of Executive’s
employment with the Company, Executive, except on behalf of the Company, shall
not, directly or indirectly, and in any way as related to the Business (as
defined below), as it may change from time to time:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)  Induce or attempt to induce any client or customer of the Company to reduce
its business with the Company; or


(b)  Induce or attempt to induce any employee of the Company to terminate his or
her employment with the Company or attempt to hire any such person.


6.3 Non-Competition.


(a) Executive agrees that he shall not in the in cities in the United States
where the Business is conducted in any manner, at any time during his employment
by the Company and during the Severance Period, directly or indirectly, as
owner, partner, joint venturer, stockholder, employee, broker, agent, principal,
trustee, corporate officer or manager, licensor or in any capacity whatsoever
engage in, become financially interested in, be employed by, render consulting
services to, or have any connection with, any business which engages in the
design, marketing, sale, license and/or distribution of casual or athletic
footwear (the “Business”). Notwithstanding the foregoing, Executive may (i) own
an equity interest in the Company, and (ii) own up to 1% of the securities in a
corporation engaged in a business that competes with the Company, provided that
such securities are listed on a national securities exchange or reported on The
Nasdaq National Market.


(b) Executive declares that the foregoing limitations are reasonable and
necessary to protect the business of the Company and its affiliates. If any
portion of the restrictions set forth in this Section 6.3 should, for any reason
whatsoever, be declared invalid by a court of competent jurisdiction, the
validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected, but rather such court shall reform the provision
deemed invalid so that it shall be as near to the terms of this Agreement as
possible and still remain enforceable under applicable law.


7. Developmental Rights.


Executive agrees that any developments by way of invention, design, copyright,
trademark or other matters which may be developed or perfected by him during the
term hereof, and which relate to the business of the Company or its subsidiaries
or affiliates, shall be the property of the Company without any interest therein
by Executive, and he will, at the request and expense of the Company, cooperate
with the Company in applying for and prosecuting letters patent thereon in the
United States or in foreign countries if the Company so requests, and will
assign and transfer the same to the Company together with any letters patent,
copyrights, trademarks and applications therefore; provided, however, that the
foregoing shall not apply to an invention that Executive develops entirely on
his own time without using the Company’s equipment, supplies, facilities or
trade secret information except for those inventions that either (i) relate at
the time of conception or reduction to practice of the invention to the
Company’s business, or actual or demonstrably anticipated research or
development of the Company; or (ii) result from any work performed by Executive
for the Company.


8. Notices.
 
 
7

--------------------------------------------------------------------------------

 
 
All notices and other communications required or permitted under this Agreement,
which are addressed as provided below (or otherwise provided in writing by the
party to receive such notice) shall be delivered personally, or sent by
certified or registered mail with postage prepaid, or sent by Federal Express or
similar courier service with courier fees paid by the sender, and, in either
case, shall be effective upon delivery.


If to the Company:
 
Skins Inc.
   
1115 Broadway, 12th Floor
   
New York, NY 10010
     
If to Executive:
 
Dennis Walker
   
[PERSONAL ADDRESS]



9. Assignability.


This Agreement is personal in nature, and neither this Agreement nor any part of
any obligation herein shall be assignable by Executive. The Company shall be
entitled to assign this Agreement to any affiliate or successor of the Company
that assumes the ownership or control of the business of the Company, and the
Agreement shall inure to the benefit of any such successor or assign.


10. Entire Agreement.


This Agreement contains the entire agreement between the Company and Executive
with respect to the subject matter hereof, and supersedes all prior oral and
written agreements between the Company and Executive with respect to the subject
matter hereof.


11. Captions. 


The Section captions herein are inserted only as a matter of convenience and
reference and in no way define, limit or describe the scope of this Agreement or
the intent of any provisions hereof.


12. Waivers and Further Agreements.


Neither this Agreement nor any term or condition hereof may be waived or
modified in whole or in part as against the Company or Executive except by a
written instrument executed by or on behalf of the party to be charged
therewith. Each of the parties agrees to execute all such further instruments
and documents and to take all such further action as the other party may
reasonably require in order to effectuate the terms and purposes of this
Agreement as stated herein.
 
 
8

--------------------------------------------------------------------------------

 
 
13. Amendments. 


This Agreement may not be amended, nor shall any change, modification, consent
or discharge be effected, except by a written instrument executed by or on
behalf of the party against whom enforcement of any change, modification,
consent or discharge is sought.


14. Applicable Law; Severability.


This Agreement shall be interpreted, construed and enforced in accordance with
the laws of the State of New York, without regard or effect being given to that
State’s choice of law or conflict of law provisions. If any provision of this
Agreement shall be held to be illegal, invalid, or unenforceable, such provision
shall be construed and enforced as if it had been more narrowly drawn so as not
to be illegal, invalid or unenforceable, and such illegality, invalidity or
unenforceability shall have no effect upon and shall not impair the
enforceability or any other provision of this Agreement.


15. No Conflicting Obligations.


Executive represents and warrants to the Company that he is not now under any
obligation to any person other than the Company, which would prevent Executive’s
performance of any of the covenants or duties hereinabove set forth, and that
Executive is not subject to any restrictive covenant, restraint, or agreement as
a result of any employment with a prior employer.


16. Resolution of Disputes - Binding Arbitration. 


Pursuant to the Federal Arbitration Act and applicable state law, the parties
mutually agree that all disputes arising out of or relating to this Agreement,
the matters covered herein, and Executive's employment with the Company shall be
decided by final and binding arbitration pursuant to the American Arbitration
Association Rules and Procedures for Employment Disputes in effect at the time.
Among the disputes that must be submitted to arbitration are those concerning
the interpretation, enforcement or alleged breach of this Agreement, and the
termination of Executive’s employment, as well as those based on state and/or
federal civil rights and discrimination laws, and other state and/or federal
statutes, torts, and public policies, regardless of whether such disputes are
asserted against the Company or its related entities, employees or agents, or
against the Executive. The arbitration shall be held in New York City. The
decision or award of the Arbitrator shall be issued in writing pursuant to New
York law and shall be final and binding on all parties, subject only to such
limited review as may be permitted or required by New York law. The prevailing
party shall be entitled to recover all provable damages and other remedies that
would otherwise be available at law or equity in a civil action, including costs
and fees that may be awarded by any applicable statute. Executive and the
Company agree that the right to take limited discovery and the right to seek
injunctive or other equitable relief in court prior to the arbitration shall be
available to either party pursuant to applicable New York law covering the
arbitration of disputes, but the right to pursue a civil action or seek a jury
trial is waived and shall not be available pursuant to this agreement to
arbitrate all disputes.
 
 
9

--------------------------------------------------------------------------------

 
 
17. Counterparts.


This Agreement may be executed in one or more facsimile counterparts, and by the
parties hereto in separate facsimile counterparts, each of which when executed
shall be deemed to be an original while all of which taken together shall
constitute one and the same instrument.


[SIGNATURE PAGE TO FOLLOW]
 
 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.


 
COMPANY:


SKINS INC.


/s/ Mark
Klein                                                                               
Mark Klein, Chief Executive Officer   
 
 
EXECUTIVE:


DENNIS WALKER


/s/ Dennis
Walker                                                                          
 
 


 
11

--------------------------------------------------------------------------------

 





